

115 HR 3233 IH: Fair Trade Accessibility and Accountability Act of 2017
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3233IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. McKinley (for himself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo promote fair trade, allow for greater participation in trade enforcement, and improve
			 accountability and transparency in trade matters.
	
 1.Short titleThis Act may be cited as the Fair Trade Accessibility and Accountability Act of 2017. 2. Assistance to small firms to file petitions for countervailing duty investigations and antidumping duty investigations under the Tariff Act of 1930 (a)In generalThe Secretary of Commerce, acting through the Under Secretary for International Trade, shall provide financial assistance to small firms to assist such firms to prepare and file petitions (other than those petitions which, in the opinion of the Secretary, are frivolous) to seek to obtain the remedies and benefits available under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.; relating to the imposition of countervailing duties and antidumping duties).
 (b)Application and affirmative determination with respect to petitionThe Secretary of Commerce may provide assistance under subsection (a) to a small firm if— (1)the firm submits to the Secretary an application for such assistance at such time and in such form as the Secretary may require; and
				(2)
 (A)in the case of assistance relating to a petition filed under section 702(b) of the Tariff Act of 1930 (19 U.S.C. 1671a(b)), the administering authority makes an affirmative determination with respect to the petition under section 702(c)(2) of such section; and
 (B)in the case of assistance relating to a petition filed under section 732(b) of the Tariff Act of 1930 (19 U.S.C. 1673a(b)), the administering authority makes an affirmative determination with respect to the petition under section 732(c)(2) of such section.
 (c)EvaluationThe Secretary of Commerce shall review an application for assistance under subsection (a) submitted by a small firm based on the ability-to-pay of the firm and the economic impact that the firm has in its local community.
 (d)Amount of assistanceThe amount of assistance under subsection (a) to a small firm may not exceed— (1)75 percent of the costs relating to the filing of a petition under section 702(b) or 732(b) of the Tariff Act of 1930 (as the case may be); and
 (2)the total costs associated with any preliminary determinations or final determinations to which the petition relates under subtitle A or B of title VII of the Tariff Act of 1930 (as the case may be).
 (e)DefinitionsIn this section: (1)Administering authorityThe term administering authority has the meaning given such term in section 771(1) of the Tariff Act of 1930 (19 U.S.C. 1677(1)).
 (2)Small firmThe term small firm means a firm that— (A)has average annual receipts of $40,000,000 or less; or
 (B)employs 1,500 or fewer individuals. 3.Modification of determination of industry support for petition determinations under countervailing duty investigations and antidumping duty investigations under the Tariff Act of 1930 (a)Countervailing duty investigationsSection 702(c)(4) of the Tariff Act of 1930 (19 U.S.C. 1671a(c)(4)) is amended—
 (1)in subparagraph (A)— (A)by striking , if and all that follows through (i) the and inserting , if the;
 (B)by striking 25 percent and inserting 10 percent; (C)by striking , and and inserting a period; and
 (D)by striking clause (ii); (2)by striking subparagraph (D); and
 (3)by redesignating subparagraph (E) as subparagraph (D). (b)Antidumping duty investigationsSection 732(c)(4) of the Tariff Act of 1930 (19 U.S.C. 1673a(c)(4)) is amended—
 (1)in subparagraph (A)— (A)by striking , if and all that follows through (i) the and inserting , if the;
 (B)by striking , and and inserting a period; and (C)by striking clause (ii);
 (2)by striking subparagraph (D); and (3)by redesignating subparagraph (E) as subparagraph (D).
 (c)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to countervailing duty investigations under subtitle A of title VII of the Tariff Act of 1930 and antidumping duty investigations under subtitle B of title VII of the Tariff Act of 1930 that are initiated on or after the date that is 90 days after such date of enactment.
 4.Authority of ITC to issue trade enforcement advisory opinionsSection 332 of the Tariff Act of 1930 (19 U.S.C. 1332) is amended by adding at the end the following:
			
				(h)Trade enforcement advisory opinions
 (1)In generalA United States business enterprise may file a detailed petition with the appropriate congressional committees for purposes of requesting the Commission to determine whether or not a foreign country has violated its obligations under any trade agreement to which the United States is a party with respect to trade in goods or services of an industry in which the United States business enterprise is located.
 (2)Review by committeesThe appropriate congressional committees shall— (A)review a petition filed under paragraph (1); and
 (B)upon agreement among the chairs and ranking members of such committees, refer the petition to the Commission.
 (3)Review by CommissionThe Commission shall review each petition that is referred to the Commission by the appropriate congressional committees under paragraph (2)(B) to determine whether or not there is a reasonable basis to conclude that a violation described the petition occurred. The Commission shall provide opportunity for comment by the foreign government involved and other stakeholders that are invited to comment by the Commission.
 (4)Advisory opinionNot later than 120 days after the date on which a petition is referred to the Commission under paragraph (2)(B), the Commission shall issue an advisory opinion that contains a determination of the Commission as to whether or not there is a reasonable basis to conclude that a violation described in the petition occurred. The Commission shall make available to the public all materials submitted to the Commission relating to the petition.
 (5)DefinitionsIn this subsection: (A)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.
 (B)CommissionThe term Commission means the United States International Trade Commission. (C)United states business enterpriseThe term United States business enterprise means an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..
 5.Sense of Congress on status of the People’s Republic of China as a nonmarket economy countryIt is the sense of Congress that— (1)the status of the People’s Republic of China as a nonmarket economy country should remain in effect until the Government of the People’s Republic of China demonstrates that it meets all of the criteria for treatment as a market economy as set forth in section 771(18)(B) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(B)); and
 (2)the President should provide for the full and effective application of United States antidumping and countervailing duty laws against the People’s Republic of China and all other nonmarket economy countries until such time as such country meets all of the criteria for treatment as a market economy country as set forth in section 771(18)(B) of the Tariff Act of 1930.
			6.Made in America GSA Schedule
			(a)Made in America description Requirement
 (1)In generalAny good listed on a Federal supply schedule of the General Services Administration that is described as made, produced, or manufactured in America or some other similar description that indicates the good was made, produced, or manufactured in the United States is required to have all or virtually all of the good and the component parts of the good made, produced, or manufactured, as applicable, and assembled, if applicable, in the United States.
 (2)EnforcementThe Administrator of General Services shall enforce the requirement described under paragraph (1) using the Made in USA Standard by the Federal Trade Commission to define all or virtually all.
				(b)Penalty for noncompliance
 (1)First-time offenderThe supplier of any good found not in compliance with the requirement described under subsection (a) is subject to a civil penalty of $100,000 for each such good not in compliance.
 (2)Subsequent offenseThe supplier of any good found not in compliance with the requirement described under subsection (a) who has previously been found not in compliance and fined under paragraph (1)—
 (A)is subject to a civil penalty of $300,000 for each such good not in compliance; and (B)shall be permanently debarred from listing any good on a Federal supply schedule.
					(c)Tip line
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of General Services shall establish a tip line that allows an individual to report any violation of subsection (a).
 (2)RewardAny tip submitted by an individual that, in the determination of the Administrator, led to the discovery of a violation of subsection (a), shall entitle such individual to 75 percent of any fine imposed under subsection (b). The Administrator shall establish a process to determine distribution under this paragraph.
 (d)Notification requiredNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall notify each supplier of a good listed on a Federal supply schedule of the requirements of this Act.
 (e)Effective date; applicabilityExcept as provided in subsections (c)(1) and (d), this section shall take effect 90 days after the date of the enactment of this Act and shall apply with respect to any contract entered into after the date of the enactment of this Act that is related to posting a good on a Federal supply schedule.
			